Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 3/17/22 has been entered.  Claims 11-17, 19, 21-22 and 24 are currently pending examination, claims 18 and 20 are withdrawn and claims 1-10 and 23 canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "preparing an organic solution wherein the organic solution comprises a solvent; metal salt selected from a Sn salt and an Sb salt;  a dopant; and combinations thereof".  This limitation is renders the claim indefinite based on the orientation of “and combinations” with respect to “comprises”.  The recitation of “comprises would already appear to require at least the combination of (i) a solvent; (ii) a metal salt selected from a Sn salt and an Sb salt; and (iii) a dopant.  Therefore it is indefinite as to if the recitation of “and combinations” intended to somehow undermine “comprising” and attempting to only require some subset of (i-iii), or if possibly the “and combinations” is at an incorrect position and only intended to be applied to the metal salt component (thus inclusive of Sn salt, Sb Salt or a combination of these two salts.  When considering claims 19 and 21, and 24 the latter interpretation would again seem more apt.  For purposes of examination this limitation will be interpreted as at least inclusive of either such interpretation.  
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahmani et al (US 2004/0113146; hereafter Dahmani).
Claim 11: Dahmani teaches a method for making a metal oxide thin film (such as fluorine-doped tin oxide) (See, for example, abstract, [0071-0080]), comprising: 
preparing an organic solution (metal oxide precursors in solution of organic solvent) comprising a solvent (organic solvent); a metal salt (such as tin dichloride or SbCl3), and a dopant (doping agent) (see, for example, abstract, [0035], [0048], [0085], [0114-0115]),
Spin coating (centrifugation) the solution onto a substrate to form a film on the substrate, where the film has a thickness of 30-200 nm and an RMS surface roughness of below 1 nm, further  0.4 nm (see, for example, [0111], [0117], [0132],  [0153]).
and heating the film (See, for example, [0118]). 
Although Dahmani does not explicitly teach wherein the film has a thickness of 200-700 nm, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a thickness within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and since  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 12-13: Dahmani further teaches the metal salt SnCl2  or SbCl3 (See, for example, [0114]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahmani as applied to claim 11 above, and further in view of Jafar et al (Elixir NanoTechnology 65A (2013) 20107-20111; hereafter Jafar).
Claim 14: Dahmani teaches the method of claim 11 (above) directed to preparing an organic solution of tin dichloride and a dopant to produce metal oxide film (see, for example, abstract, [0035], [0048], [0085], [0114-0115] ), but is silent as to the purity of the metal salt.  Jafar similarly is directed to a method of preparing metal oxide thin films from an organic solution comprising tin dichloride and a dopant (See, for example, abstract, pg 20107).  Jafar further teaches wherein a predictable source of the tin dichloride metal salt is from Aldrich at a purity of 99.99% (See, for example, experimental section pg 20107). As both Dahmani and Jafar are directed to the production of metal oxide thin films from tin dichloride precursors in solution, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a tin dichloride at a purity of 99.99% as such a purity would achieve the predictable result of forming at thin film of dope tin oxide; further one of ordinary skill in the art would readily appreciate that higher purity starting materials would reduce the likelihood of defective products, and further still since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Claim 15: Dahmani teaches the method of claim 11 (above) directed to preparing an organic solution of tin dichloride and a dopant to produce a fluorine doped metal oxide film (see, for example, abstract, [0035], [0048], [0085], [0114-0115] ), but is silent as to the particular fluorine dopant.  Jafar similarly is directed to a method of preparing metal oxide thin films from an organic solution comprising tin dichloride and fluorine dopant (See, for example, abstract, pg 20107).  Jafar further teaches wherein fluorine dopants provide improved transparency and conductivity and wherein a predictable source of the fluorine dopant for SnCl2 is ammonium fluoride  (See, for example, introduction and experimental section pg 20107). As both Dahmani and Jafar are directed to the production of fluorine doped metal oxide thin films from tin dichloride precursors in solution, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a ammonium fluoride as the fluorine dopant as such a fluorine source would achieve the predictable result of forming at thin film of doped dope tin oxide; and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmani as applied to claim 11 above, and further in view of Chang et al (US 2007/0184576; hereafter Chang).
Claims 16-17: Dahmani teaches the method of claim 11 (Above) directed to preparing an organic solution of tin dichloride to produce a metal oxide film (see, for example, abstract, [0115]).  Dahmani further teaches wherein the solvent can be an organic solvent including lower alcohols (See, for example, [0115]); but does not explicitly teach wherein the solvent is an ether or nitrile, further acetonitrile or tetrahydrofuran.  Chang teaches a method for making a metal oxide thin film (such as tin oxide) (See, for example, abstract, [0022])) similarly by preparing an organic solution comprising dissolved tin dichloride (see, for example, abstract, [0016-0018], [0022], [0086],  Fig 1 and examples).  Chang further teaches wherein a predictable solvent for such a metal salt includes lower alkyl alcohols such as ethanol as well as acetonitrile, and further wherein acetonitrile is particularly preferred as it is less likely to dissociate metal precursor materials, and as its volatility aids solidification of the applied films (See, for example, [0098]). As both Dahmani and Chang are directed to the production of metal oxide thin films from tin dichloride precursors in solution, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated acetonitrile as the solvent as it serves as a predictable alternative to ethanol for dissolving tin dichloride, and as it further is less likely to dissociate metal precursor materials, and enhances solidification of the applied film.

Claims 19, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmani as applied to claim 11 above, and further in view of Jafar and Chang.
Claims 19, 21, 22, and 24: refer the rejections of claims 11-13 over Dahmani above, the rejection of claims 14-15 over Dahmani in view of Jafar above, and the rejection of claims 16-17 over Dahmani in view of Chang above.  The application of the film onto a substrate reads on assembly of a device comprising the film, and / or further Dahmani, Jafar, and Chang have all taught the films assembled in devices including energy saving glasses, gas detectors, transparent conductive films, electronic elements, solar cells, electrodes, and other applications(see, for example, [0002-0004] of Dahmani; abstract and pg 20107 of Jafar, and abstract, [0005], [0031], Fig 8-9, 23-25, 29-35, 43, and 45 and supporting written content of said figures of Chang).

Response to Arguments
Applicant’s amendment of claim 15, filed 3/17/22, has been fully considered and is persuasive with respect to the previous objection of claim 15.  Therefore, the objection has been withdrawn.  
Applicant’s amendments of claim 11-13, filed 3/17/22, have been fully considered and are persuasive with respect to the previous 112 b rejection of the claims.  However, Applicants amendment to claim 11 has raised new issues of indefiniteness as described in the rejections above. 
Applicant’s amendment of claim 15, filed 3/17/22, has been fully considered and is persuasive with respect to the previous 35 USC 112 d rejection of claim 15.  Therefore, this rejection has been withdrawn.  
Applicant’s amendment of claim 11, filed 3/17/22, has been fully considered and is persuasive with respect to the previous 35 USC 102 (a)(1) rejections over Chen alone; as Chen did not explicitly teach an RMS within the claimed range.  Therefore, these rejection has been withdrawn.  
Applicant’s amendment of claim 11, filed 3/17/22, has been fully considered and is persuasive with respect to the previous 35 USC 102 (a)(1) rejections over Jafar alone; as Jafar did not explicitly teach an coating thickness within the claimed range.  Therefore, these rejection has been withdrawn.  
Applicant’s amendment of claim 11, filed 3/17/22, has been fully considered and is persuasive with respect to the previous 35 USC 102 (a)(1) rejections over Chang alone; as Chag did not explicitly teach a RMS within the claimed range.  Therefore, these rejection has been withdrawn.  
Applicant’s amendment of claim 11, filed 3/17/22, has been fully considered and is persuasive with respect to the previous 35 USC 103  rejections over previously applied combinations of Chen, Jafar, and Chang.  These combinations did not explicitly teach a RMS within the claimed range.  Therefore, these rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dahmani and Dahmani in view of Jafar and / or Chang as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712